Citation Nr: 0213742	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  02-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active peacetime military service from 
February 1978 to February 1982, which has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO in St. Petersburg, Florida, which denied the benefit 
sought on appeal.  

The veteran's sworn testimony was obtained in June 2002 at a 
Board video conference hearing conducted at the RO with the 
undersigned member of the Board in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  No treatment for, or diagnosis of, a psychiatric disorder 
is shown in service; on July 11, 1978 the veteran received 
treatment for a suicide gesture related to drug intoxication, 
after reportedly swallowing a whole bottle of Ascription pain 
relief tablets.  

3.  The veteran is not shown to currently have an innocently 
acquired psychiatric disorder which is related to military 
service; bipolar disorder, depression, paranoid schizophrenia 
and schizoaffective disorder, are shown many years after 
service without relation to service by qualified medical 
evidence; his polysubstance abuse represents primary 
substance abuse disability.


CONCLUSION OF LAW

An acquired psychiatric disability, to include bipolar 
disorder, depression, paranoid schizophrenia, and 
schizoaffective disorder, was not incurred in or aggravated 
by military service, and a psychosis may not be presumed to 
be of service onset; service connection for alcohol and drug 
abuse is denied by operation of law.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West. Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(to be codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the claim on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159)(VCAA).  That is, the veteran was evaluated at VA 
medical centers (VAMC's) located in Fresno, California and 
Bay Pines, Florida, most recently in January 2000.  The 
veteran was provided a Board video conference hearing in June 
2002, at which time his sworn testimony was obtained, and a 
transcript of the hearing is located in his VA claims file.  
All identified VA and private treatment records have been 
obtained, including those from the VA medical centers in 
Fresno, California and Bay Pines, Florida.  Private treatment 
records have been requested and obtained.  In this regard, at 
his Board video conference hearing in June 2002, the veteran, 
with the aid of his representative on appeal, specifically 
indicated that no additional VA or private treatment records 
exist other than those already obtained.  The Board must note 
that while evidence of record indicates that the veteran has 
likely received benefits from the Social Security 
Administration (SSA), a December 1993 VA consultation sheet 
indicates that the veteran receives Social Security insurance 
(SSI) compensation, not Social Security disability (SSD) 
compensation.  Moreover, this record indicates, as does the 
veteran's sworn testimony, that his SSA compensation solely 
regards alcohol and cocaine abuse.  The Board accepts the 
sworn testimony of the veteran and his representative and 
finds that a Board remand for SSA records is unnecessary in 
this case, as any records obtained would only be duplicate of 
records already on file.  Given the above, the Board finds 
that no further development is indicated or reasonably likely 
to produce pertinent evidence not already on file.  

The notice provisions of VCAA have also been met.  The 
January 2002 statement of the case (SOC) and February 2002 
supplemental SOC (SSOC) clearly explain why the evidence 
submitted to date does not warrant service connection for an 
acquired psychiatric disorder.  Thus, the veteran has been 
provided notice of the sort of evidence necessary to 
substantiate his claim on appeal.  It is further noted that 
the veteran is represented in this matter.  Finally, it is 
noted that in April 2001 notice of VCAA was issued to the 
veteran, which along with the SOC, and SSOC, as well as the 
June 2002 Board Video Conference hearing, provided adequate 
notice to the veteran that the VA would obtain copies of all 
records identified by him.  Thus, the VA has met its duty to 
assist and duty to notify requirements under VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
but no compensation shall be paid if the disability is a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. §§ 1110, 1112 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from mere isolated findings or a 
diagnosis including the word "chronic."  When the disease 
entity is established, there is no requirement for an 
evidentiary showing of continuity.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2001).  That is, continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2001).  A presumption of service 
connection may also apply, as where a veteran served 90 days 
or more during a period of war, or following peacetime 
service on or after January 1, 1947, and a psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service.  In such a case, 
the psychosis shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307, 3.309 
(2001).  This presumption of service connection is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Under governing regulations, the psychosis 
need not be diagnosed during the presumptive period; but that 
there be shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree of 10 percent, followed without unreasonable time 
lapse by definite diagnosis.  38 C.F.R. § 3.307(c) (2001).

The veteran asserts and testifies that in 1978, while on 
active military duty, he attempted suicide.  He also asserts 
that at that time he received treatment and was diagnosed by 
military psychiatrists with bipolar disorder.  See Transcript 
Board video conference hearing, June 2002.  He also asserts 
or testifies that while he received no further treatment for 
bipolar disorder in service, he was given medication for 
bipolar disorder or related depression continuously from the 
time of his suicide attempt in 1978 until his discharge in 
1982 and thereafter.  

It must be noted at the onset that the veteran has attempted 
to support his claim of service connection for bipolar 
disorder and depression with obviously altered copies of 
service medical records purporting to show diagnoses of 
bipolar disorder.  The Board has very carefully reviewed the 
photocopies of service medical records submitted by the 
veteran and compared them with the original records contained 
in his VA claims file.  Specifically, the veteran has 
submitted photostatic copies of service medical records dated 
November 5, 1978; May 10, 1979; July 14, 1979; October 15, 
1979; November 15, 1980; and, November 10, 1981.  Each of the 
above identified records also includes handwritten 
alterations in black ink-most of which purport to show a 
diagnosis of bipolar disorder.  These alterations were added 
to the photostatic copies which do not appear in the 
veteran's original service medical records contained in his 
VA claims file.  

The veteran has submitted other obviously false or fake 
documents: a handwritten record of "Melissa Head Todd 
Shipyards RN," dated October 11, 1986, purports to show that 
the veteran had "bipolor(sic)/sheezioeffective(sic)" 
disorders during his employment at Todd Shipyards; he has 
also submitted an October 11, 1986 record from Todd Shipyards 
indicating that he was an employee there from December 1981 
to June 1984.  The Board notes that the veteran could not 
have worked at Todd Shipyard prior to February 8, 1982, as he 
was on active military duty.  Additionally, as noted at the 
RO, the Board observes that both of the above records have 
the same date-October 11, 1986, and the nurse's statement, 
which incorrectly spells the apparent diagnoses, appears to 
be an altered document created by superimposing the veteran's 
own handwritten statement with the other October 11, 1986 
Todd Shipyards document-a record, which as indicated above, 
cannot be accurate as the veteran was on active duty through 
February 7, 1982.  

These altered documents are of no probative value.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).  

Aside from the above altered service medical and employment 
documents, the veteran's statements and sworn testimony are 
not supported by any credible medical evidence: the original 
service medical records show no treatment for any psychiatric 
disorder or symptomatology-specifically, no bipolar disorder 
or depression.  Rather, original service medical records show 
that on July 11, 1978, the veteran received treatment after 
his reportedly taking a whole bottle of "[A]spription" a 
minor aches and pain reliever.  The impression was suicide 
gesture, drug intoxication.  No diagnosis was made at that 
time or at any other time.  No additional treatment is shown 
or otherwise indicated.  

The remaining service medical records tend to refute the 
veteran's assertions on appeal.  On routine medical 
examination in October 1979, the veteran was found to be 
negative for any medical problems or use of any medications.  
This document directly refutes the veteran's sworn testimony 
that he had received medication for bipolar disorder from 
July 11, 1978.  Similarly, on physical examination in 
November 1981 for separation from service, the veteran was 
found to be normal on psychiatric evaluation.  No pertinent 
defect or diagnosis was noted.  His discharge was effective 
February 7, 1982.  

In November 1986, the veteran was examined by the U.S. Navy, 
apparently for a civilian position.  The associated Report of 
Medical History, which appears to be in the veteran's own 
handwriting, shows that he had no complaints of frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  No psychiatric abnormalities were noted 
on examination at that time.  

As with the service medical records, the post-service medical 
evidence weighs against the veteran's claims, assertions and 
sworn testimony.  This post-service evidence shows initial 
treatment in May and June 1989 at Pinewood Hospital for drug 
and alcohol abuse, without relation to service, or an 
incident in service, and without any reference to the July 
11, 1978 incident.  These records show that the veteran 
submitted himself for treatment following difficulty with the 
results of drug testing at his place of employment.  
Significantly, at that time, the veteran specifically denied 
any prior psychiatric treatment, and he reported only a 
history of alcohol and drug abuse.  The veteran stated that 
his alcohol abuse began at the age of 12, that his abuse of 
cocaine began in 1983, and that he used large amounts of both 
cocaine and marijuana until a few weeks prior to admission.  
In a May 15, 1989 record from the same facility the veteran 
detailed his substance abuse history stating that he tried 
LSD twice after graduating from high school, that he began 
using cocaine in 1983, that he became a heavy cocaine user in 
1984, that he began using "crystal" in 1985, he was more or 
less clean of drugs from 1986 to 1988, and resumed his abuse 
of alcohol, crystal, and cocaine in November 1988.  A May 20, 
1989 record from the same facility indicates a four-year 
history of headaches, with episodes of dizziness and balance 
difficulty and blackouts.  The veteran reported difficulty 
sleeping and feeling depressed for the past "several 
weeks."  He also indicated that his father had died one year 
earlier, and that two years ago a failed relationship had 
occurred.  He again denied any previous treatment for 
substance abuse or psychiatric illness.  

The veteran was readmitted to this private hospital in July 
1989, with complaints of difficulty at work having to do with 
his possible relocation to Germany.  The veteran was found to 
have a propensity for serious paranoid projection.  Upon his 
August 1989 discharge, diagnoses were adjustment reaction 
with mixed emotional features, history of poly drug abuse, 
history of alcohol abuse, and avoidance personality disorder 
with sociopathic features.  

The remaining private treatment records include ongoing 
psychiatric treatment with diagnoses of bipolar disorder, 
depression, paranoid schizophrenia, and schizoaffective 
disorder-none of which are associated with the veteran's 
prior military service or the July 11, 1978 incident in 
service.  

The veteran's sworn video conference hearing testimony 
includes the admission that no examiner had ever told him 
that any current psychiatric disorder is due to his prior 
military service.

VA medical records show initial treatment in June 1993 for 
alcohol dependence.  In December 1993 the veteran was seen 
for crack cocaine and alcohol dependence.  A March 1994 VA 
group therapy note indicates that the veteran acknowledged 
some problems during service with alcohol and drug abuse.  
The veteran stated that his current psychiatric condition 
dates from 1985 when he "cracked under pressure" while 
working as a GS-9 for the Department of the Navy as an 
electrical inspector.  He denied ever having been given any 
psychotropic medications or any clear psychiatric diagnosis.  
On VA evaluations in December 1999 and January 2000, the 
veteran was noted to have a history of bipolar disorder and 
paranoid schizophrenia, and that schizoaffective disorder was 
to be ruled out.  

In considering the veteran's claim for service connection for 
psychiatric disability, the Board is cognizant that he 
currently suffers from psychiatric disablement. However, with 
respect to each innocently acquired psychiatric condition 
with which the veteran is shown to have been assessed since 
service, there is no evidence in any instance relating the 
same to his period of service, as might, if extant, permit an 
award of service connection in accordance with 38 C.F.R. §§ 
3.303(d) or 3.307 and 3.309.  As detailed above, the 
veteran's current psychiatric diagnoses were neither incurred 
in nor aggravated by service or otherwise shown to be related 
to service or the July 11, 1978 incident in service.  While 
the veteran currently has a diagnosis of a bipolar disorder, 
with some depression, as well as schizophrenia and 
schizoaffective disorder, the medical evidence does not show 
that he had any one of these disorders in service, or that he 
had either one of these to a compensable degree (criteria for 
10 percent) within one year following his February 7, 1982 
military discharge.  Accordingly, there is no medical 
foundation to grant the claim on either a direct, aggravated, 
or presumed basis.  

The claim on appeal must be denied as against the weight of 
the medical evidence of record, which includes the veteran's 
documented clinical history, as well as his altered service 
medical records and altered post-service employer and "RN" 
records of October 11, 1986.  These altered documents are of 
no probative value. Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999).

Turning to the matter of the veteran's alcohol and drug 
abuse, the Board notes that  drug intoxication of the veteran 
was noted at the time of his July 11, 1978 suicide gesture, 
although no diagnosis of drug abuse was recorded at the time.  
Subsequent post service treatment records reflect a long 
history of drug and alcohol abuse.  As indicated above, 
service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  However, service connection is not 
warranted, and no compensation shall be paid, for an injury 
or disease incurred as the result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  Id.  It was 
for the express purpose of precluding payment of compensation 
for certain secondary effects arising from willful 
misconduct, including injuries or disease incurred during 
service as the result of the abuse of alcohol or drugs, that 
38 U.S.C.A. § 1110 was amended by the Omnibus Budget and 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388-1, 1388-351 (1990) (OBRA).  See H.R. CONF. REP. 
NO. 964, 101st Cong., 2d Sess. 997 (1990), reprinted in 1990 
U.S.C.C.A.N. 2374, 2702.  The statutory amendment applies 
only to claims filed after October 31, 1990, as here.  See 
OBRA, § 8052(b).

Therefore, under the law in effect beginning on November 1, 
1990, as amended, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be service connected.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 1991); see also Gabrielson v. Brown, 7 
Vet. App. 36, 41 (1994).

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user.  38 C.F.R. § 3.301(d) (2001); 
see also VAOPGCPREC 7-99.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that when 38 U.S.C.A. § 1110 is read 
in light of its legislative history, it does not preclude a 
veteran from receiving compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  The Federal 
Circuit also stressed that 38 U.S.C.A. § 1110 only permits 
compensation in a situation where there was a causal 
relationship between a service-connected disability and an 
alcohol or drug abuse disability and not in cases where the 
claimed alcohol or drug abuse disability was due to willful 
misconduct.  

In a case such as this, the law, and not the evidence, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). The claim for service connection for 
psychiatric disability, to the extent service connection for 
drug and alcohol abuse is sought, is without legal merit, and 
must be denied.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.301(c)(3).

As for the veteran's current diagnosis of a personality 
disorder, and while not asserted on appeal, service 
connection is permissible for a personality disorder, but 
only in certain very limited instances where there is 
competent medical evidence indicating it was aggravated 
during service by "superimposed" disease or injury. See 
Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 
4.127 (2001). In the instant case on appeal, no medical 
evidence is of record suggesting that any personality 
disorder existed prior to the veteran's entry into service, 
and that any such preexisting personality disorder had been 
aggravated by the veteran's military life. With no evidence 
of any such superimposed disability, there is no basis to 
grant service connection for this aspect of the claim.

Although the veteran testified that in the past he had been 
to numerous medical care providers for treatment, he swore 
that the VA had obtained or received copies of all pertinent 
treatment records.  He also denied that any treating 
psychiatrist or mental health practitioner had ever 
associated any diagnosis with his prior service or incident 
in service.  The veteran also stated that no additional 
records exist.  Accordingly, additional development is not 
indicated.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

In making these determinations, the Board has given all due 
consideration to the veteran's video conference hearing 
testimony. While he is competent to describe his 
symptomatology and express his belief in the merits of his 
claims, he is not competent to offer a medical diagnosis or 
medical opinion regarding the time of onset of his current 
psychiatric disorders, or to offer a diagnosis regarding the 
July 11, 1978 incident.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, service connection for an acquired 
psychiatric disorder, to include bipolar disorder and 
depression, as well as paranoid schizophrenia or 
schizoaffective disorder, is denied as against a 
preponderance of the evidence of record.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt (in resolving such matter) is not for 
beneficial application.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for an acquired psychiatric disability, 
claimed as bipolar disorder and depression, to include 
paranoid schizophrenia and schizoaffective disorder, is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

